EDITH BROWN CLEMENT, Circuit Judge,
dissenting:
It is a factual determination that relief sought relates predominantly to money damages. Allison v. Citgo Petroleum Corp., 151 F.3d 402, 408 (5th Cir.1998). It is a legal conclusion that this factual determination should control class certification. Id. The.former factual determination is subject to a review for abuse of discretion; the latter legal conclusion is subject to de novo review. Id. This Court reviews de *422novo whether a district court has applied the correct factual examination to certify a class under Rule 23(b)(2). See id. Upon concluding that the district court has applied the correct factual examination, this Court reviews the factual findings of that examination for clear error.
The majority seems to muddle these distinct standards of review. The majority engages in de novo factfinding as it reviews the district court’s determination that the relief sought relates predominantly to money damages. The majority does so with regard to two of the district court’s findings: (1) that money damages do not flow from liability to the class as a whole; and (2) that a predominant proportion of the class does not seek injunctive relief. In setting aside these factual findings, the majority fails to show that the district court has committed clear error.
The majority acknowledges that “the district court determined that the requested monetary relief does not flow from liability to the class as a whole,” and further accedes that “it is arguable” that the damages calculations “involve[] the sort of complex data manipulations forbidden by Allison. ...” Nevertheless, the majority concludes that class certification is proper merely because “variables common to the class” exist. In effect, the majority identifies a reason supporting the district court opinion' — the appearance of complex damages calculations — and a reason contravening that opinion — the existence of variables common to the class. The majority then proceeds to credit the latter reason as being more credible than the former. Yet although the majority does cite this reason for its factual determination, it fails to show that the district court’s finding rises to the level of clear error. Given the fact that the damages calculations appear complex, the alleged inconsistent reason does not imply 'that the court abused its discretion.
The second finding of fact that the majority reviews de novo concerns the proportion of injunctive-relief beneficiaries. The majority concludes that the proportion of injunctive-relief beneficiaries predominates the class. This is a necessary determination to grant certification under Rule 23(b)(2). See Bolin v. Sears, Roebuck & Co., 231 F.3d 970, 978 (5th Cir.2000) (denying certification because “most of the class” consists of individuals who do not face further harm, and opining that because those plaintiffs have nothing to gain from an injunction, “the definition of the class shows that most of the plaintiffs are seeking only damages”); accord Majority Opinion, at 416 (“Because only a negligible proportion of proposed class members were properly seeking injunctive relief, we held [in Bolin ] that rule 23(b)(2) certification was inappropriate.”) (emphasis added). As Bolin indicates, this factual “proportionality” determination can be dispositive.
Here, the Plaintiffs allege that the proportion of injunctive-relief beneficiaries constitutes over 80% of the class, whereas the Defendants assert that the proportion is only 18%. After conducting a hearing, the district court opined that the “true central relief sought by the plaintiffs [was] for monetary damages.” 208 F.R.D. 571, 574 (E.D.La.2002). This finding implies that the district court discredited the Plaintiffs’ factual assertion of 80%. Nothing in the record intimates that the court would have abused its discretion in only crediting the Defendants’ estimate.
Unlike the finding of the district court, the majority credits the Plaintiffs’ factual assertion. Were the majority to have credited only the Defendants’ estimate of 18%, it would not have been able to declare that “the proportion is sufficient”; it would *423not have been able to determine that the relief sought does not relate predominantly to money damages. To reach its ultimate finding of fact, then, the majority is forced to give credence to the Plaintiffs’ assertion of injunctive-relief beneficiaries. Notably, the majority fails to provide any stated reason for crediting the Plaintiffs’ assertion with as much weight as it does the Defendants’. It fails to explain how the district court abused its discretion on this issue.
Furthermore, even if it were unclear whether the district court only credited the Defendants’ factual assertion, this would be no cause for the majority to give weight to the Plaintiffs’ assertion. Because the underlying factual issue of proportionality is central to the ultimate question of fact, this Court should have at least remanded this case for clarification.of this proportionality issue. On remand, the district court could specify whether it in fact did credit the Plaintiffs’ assertion. A district court, rather than an appellate court, is the proper judicial forum to make findings of fact. The majority’s crediting of the Plaintiffs’ factual assertion regarding the proportion of injunctive-relief beneficiaries is unwarranted.
Under the applicable abuse-of-discretion standard, the majority’s determination that the Plaintiffs’ claims for money damages do not predominate is unjustified appellate factfinding. I respectfully dissent.